Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anderson on May 17, 2022.
In claim 6, line 2, “permeable” has been deleted and - - fluid-permeable - - has been substituted therefor.
In claim 7, line 2, “permeable” has been deleted and - - fluid-permeable - - has been substituted therefor.
In claim 10, last line, before “Azotobacter” the word - - and - - has been inserted.
In claim 11, last line, before “sodium” the word - - and - - has been inserted.
The following is an examiner’s statement of reasons for allowance:  Jarmoszuk et al (US 2009/0031627) discloses a container which contains a fertilizer and provides a semi-permeable membrane or similar material to encompass a root area of a plant. (See Paragraphs [00067] and [0007].) Ornstein (US 4,182,357) discloses a method for controlling the relative humidity of a soil environment at a pre-set value using an enclosed volume of a water-soluble or water-swellable material, wherein the apparatus includes a semi-permeable membrane. The water-soluble or water-swellable material is typically a hydrogel such as polyacrylamide or polyvinyl alcohol. (See the Abstract; col. 5, lines 23-47 and col. 6, lines 43-48.) There is no teaching, disclosure or suggestion in either Jarmoszuk et al or Ornstein to include the hydrogel of Ornstein in the container of Jarmoszuk et al. Nor would there be any motivation from the prior art to do so, since the purpose of Jarmoszuk et al is to reduce the amount of fertilizer needed to effectively grow various plants as well as reducing fertilizer run-off (see the Abstract), whereas the purpose of Ornstein is to control the relative humidity of the soil. Moreover, applicant’s claims require that the moisture regulator (the hydrogel) is configured to form a base in the space within the container to harbor moisture-sensitive microbes, the microbes being transferable through the membrane based on the moisture gradient, which limitation is not disclosed or suggested by either Jarmoszuk et al or Ornstein. Accordingly applicant’s claims are not rejected over any combination of Jarmoszuk et al and Ornstein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736